FILED
                                                                                  March 23, 2022
                                                                                  EDYTHE NASH GAISER, CLERK
                             STATE OF WEST VIRGINIA                              SUPREME COURT OF APPEALS

                           SUPREME COURT OF APPEALS                                   OF WEST VIRGINIA




State of West Virginia,
Plaintiff Below, Respondent

vs.) No. 20-0983 (Marion County CC-24-2019-F-44)

David Uphold,
Defendant Below, Petitioner



                               MEMORANDUM DECISION


        Petitioner David Uphold, by counsel Scott A. Shough, appeals the Circuit Court of Marion
County’s denial of his post-trial motions for a new trial and judgment of acquittal. Respondent the
State of West Virginia, by counsel Patrick Morrisey and Katherine M. Smith, filed a response in
support of the circuit court’s order to which petitioner submitted a reply.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision is appropriate under Rule 21 of the Rules of Appellate Procedure.

         On September 25, 2018, James Vincent fired five shots into Luka Grabb’s (“the victim”)
lower limbs, killing him. At that time, Mr. Vincent was the President of the Fairmont chapter of
the Pagans Motorcycle Club. The incident occurred after Mr. Vincent learned of the victim’s plan
to rob him. After the shots were fired but the victim was still alive, his body was dragged out of
Mr. Vincent’s garage, into a vehicle, and dumped on the side of the road nearby. On February 5,
2019, petitioner was indicted of first-degree murder, conspiracy to commit a felony, and malicious
assault.

        In September of 2018, petitioner was a prospective member of the Pagans. On the night
of the victim’s murder, petitioner went to Mr. Vincent’s home to “hang out” with friends. Russell
“Rusty” Kirk was also there, and he brought a recording of the victim stating that he planned to
rob Mr. Vincent. After Mr. Kirk played the recording for Mr. Vincent, the victim was contacted
and asked to come to Mr. Vincent’s home. While the victim was on his way, a group gathered at
Mr. Vincent’s home, including Mr. Vincent, Mr. Kirk, Cyleigh Brock, Charles Zachary Carpenter,
Vernon “Junior” Carpenter, Nakita Butcher, and petitioner. When the victim arrived, petitioner
went outside to greet him, helping the victim park his bike and walking him into Mr. Vincent’s

                                                  1
garage. Sometime later, Mr. Vincent and the victim got into an argument regarding the victim’s
intent to rob Mr. Vincent before Mr. Vincent pulled out a firearm and shot the victim. While the
victim was on the ground, petitioner hit the victim multiple times; he then assisted in disposing of
the victim’s body. Mr. Vincent and petitioner were then “hosed off” in the garage, and petitioner
took a three-hour shower. When law enforcement arrived, petitioner was found sitting on the floor
of Mr. Vincent’s shower in his underwear.

          Petitioner gave a statement to law enforcement, though he did not admit assaulting the
victim. Petitioner, Mr. Kirk, Mr. Charles Carpenter, Mr. Vernon Carpenter, and Mr. Vincent were
charged with first-degree murder, malicious wounding, and conspiracy to commit a felony. Prior
to trial, Mr. Kirk and Mr. Charles Carpenter entered pleas to malicious wounding and conspiracy;
their plea agreements required that they provide testimony at the trials of their co-defendants.

         During petitioner’s August of 2020 trial, Dr. Kubiczek from the Office of the Chief
Medical Examiner testified that, in addition to the gunshot wounds, the victim had abrasions on
his forehead, temples, elbows, and shoulders, and bruising on his nose, lip, and right elbow. He
testified that the bruises were a result of “blunt force injuries . . . caused by blunt objects, like a
fist or a pavement surface.” The circuit court admitted photographs of the victim’s gunshot
wounds, abrasions, and bruising, in addition to a laceration on the victim’s lip. Dr. Kubiczek also
testified that the abrasions, bruising, and laceration were suffered “perimortem” or “around the
time of death.”

        At the close of the State’s case, the circuit court, outside the presence of the jury, informed
the parties that while that was the time the defense typically makes a motion for judgment of
acquittal, the court was

       of the opinion that the [S]tate has presented . . . a prima facie case of evidence as to
       each of the elements of each count of the indictment. So . . . any motions by the
       defense for directed verdict or judgment of acquittal will be overruled. You’ll be
       able to argue those, place those on the record, vouch the record when you[r] jury
       deliberates . . . [Petitioner’s] objection or exception to the [c]ourt’s ruling [is]
       preserved. And again, you can place those arguments on the record, vouch the
       record when the jury deliberates.

After the jury began deliberating, petitioner argued to the circuit court that he was entitled to a
judgment of acquittal on the malicious assault charge because the State “failed to meet the
necessary burden of proof to proceed in the case” because the only evidence it offered came from
a “self-declared liar whose testimony is absolutely unbelievable. A codefendant who was served
on a silver platter presented the jury with evidence that had never been heard before today. The
evidence presented by the [S]tate that [petitioner] hit [the victim] two times does not fulfill the
[S]tate’s burden in this case.” The circuit court denied petitioner’s motion.

        On August 20, 2020, the jury found petitioner not guilty of first-degree murder but guilty
of malicious assault and conspiracy to commit a felony. Petitioner renewed his motion for
judgment of acquittal under Rule 29 of the West Virginia Rules of Criminal Procedure and moved
for a new trial under Rule 33 of the West Virginia Rules of Criminal Procedure. The circuit court

                                                  2
held a hearing on petitioner’s post-trial motions on October 19, 2020. However, during the hearing,
petitioner’s counsel stated that they had “nothing further to add than what’s set forth in our
motion[s].” In response, the circuit court said, “Okay. And so let me just summarize it. [The motion
is b]ased on [the fact that the] verdict was against the weight of the evidence and the motion for
post-verdict judgment of acquittal.” Petitioner confirmed that was correct, and the circuit court
again asked, “That’s it?” Petitioner reaffirmed with, “Yes, sir.” The State presented argument in
opposition to petitioner’s motion, and the circuit court denied the motion orally during the hearing
and by order entered on October 20, 2020. By order entered on December 7, 2020, petitioner was
sentenced to not less than one nor more than five years of imprisonment for conspiracy to commit
a felony and not less than two nor more than ten years of imprisonment for malicious assault, said
sentences to run consecutively. Petitioner appeals from the denial of his post-trial motions. 1

       We review the denial of a motion for a judgment of acquittal or, in the alternative, for a
new trial as follows:

               In reviewing challenges to findings and rulings made by a circuit court, we
       apply a two-pronged deferential standard of review. We review the rulings of the
       circuit court concerning a new trial and its conclusion as to the existence of
       reversible error under an abuse of discretion standard, and we review the circuit
       court’s underlying factual findings under a clearly erroneous standard. Questions
       of law are subject to a de novo review.

Syl. Pt. 3, State v. Vance, 207 W. Va. 640, 535 S.E.2d 484 (2000).

        Petitioner sets forth three assignments of error on appeal. First, he contends there was
insufficient evidence to support his conviction for malicious wounding. He argues that, even when
viewing the evidence in the light most favorable to the prosecution, no rational trier of fact could
find the essential elements of malicious wounding were proved beyond a reasonable doubt. He
asserts that Mr. Kirk was the only witness who addressed the issue but that Mr. Kirk’s testimony
on direct examination was “rife with examples of lies[.]” Petitioner further contends that the only
other witness to the events, Mr. Charles Carpenter, testified at trial that he did not see anyone
hitting the victim after the shooting, which directly contradicted Mr. Kirk’s testimony. Petitioner
asserts that Mr. Kirk’s two statements “are the totality of the witness testimony upon which the
jury convicted the petitioner of [m]alicious [w]ounding.” According to petitioner, Mr. Kirk’s
statements were unsupported by any other eyewitness and lacked sufficient detail to determine


       1
         Because petitioner’s short statement of the case does not contain a single citation to the
record, we remind petitioner’s counsel of the requirements of Rule 10(c)(4) of the West Virginia
Rules of Appellate Procedure, which provides as follows:

       Statement of the Case: Supported by appropriate and specific references to the
       appendix or designated record, the statement of the case must contain a concise
       account of the procedural history of the case and a statement of the facts of the case
       that are relevant to the assignments of error.

(emphasis added).
                                                 3
their truth. At trial, Mr. Kirk testified that petitioner hit the victim “a couple of times” and
“probably kicked him a couple of times.” Petitioner contends that Mr. Kirk’s use of the word
“probably” implies that it may or may not have occurred. In addition, there were no medical
findings that establish that kicks played a role in the victim’s death. Petitioner, therefore, argues
that taken in its entirety, even viewing it in the light most favorable to the State, Mr. Kirk’s
testimony does not establish the required elements of malicious wounding. He contends that Mr.
Kirk’s statements fail to establish that petitioner’s actions were committed with the intent or in the
manner anticipated to cause serious bodily injury or death, as required by the statute.

       At the outset, we note that in addressing challenges to the sufficiency of the evidence to
support a conviction, we have found as follows:

                The function of an appellate court when reviewing the sufficiency of the
       evidence to support a criminal conviction is to examine the evidence admitted at
       trial to determine whether such evidence, if believed, is sufficient to convince a
       reasonable person of the defendant's guilt beyond a reasonable doubt. Thus, the
       relevant inquiry is whether, after viewing the evidence in the light most favorable
       to the prosecution, any rational trier of fact could have found the essential elements
       of the crime proved beyond a reasonable doubt.
       ....

               A criminal defendant challenging the sufficiency of the evidence to support
       a conviction takes on a heavy burden. An appellate court must review all the
       evidence, whether direct or circumstantial, in the light most favorable to the
       prosecution and must credit all inferences and credibility assessments that the jury
       might have drawn in favor of the prosecution. The evidence need not be
       inconsistent with every conclusion save that of guilt so long as the jury can find
       guilt beyond a reasonable doubt. Credibility determinations are for a jury and not
       an appellate court. Finally, a jury verdict should be set aside only when the record
       contains no evidence, regardless of how it is weighed, from which the jury could
       find guilt beyond a reasonable doubt. . . .

Syl. Pts. 1 and 3, State v. Guthrie, in part, 194 W. Va. 657, 461 S.E.2d 163 (1995).

        While petitioner complains that the State did not satisfy “the statute” at issue, he fails to
set forth the elements of malicious wounding or even identify the statute at issue. In fact, the only
authority cited by petitioner in support of this assignment of error is Guthrie. We note that
petitioner’s arguments do not comply with Rule 10(c)(7) of the West Virginia Rules of Appellate
Procedure. That rule provides that

       [t]he brief must contain an argument exhibiting clearly the points of fact and law
       presented, the standard of review applicable, and citing the authorities relied on,
       under headings that correspond with the assignments of error. The argument must
       contain appropriate and specific citations to the record on appeal, including
       citations that pinpoint when and how the issues in the assignments of error were
       presented to the lower tribunal. The Court may disregard errors that are not

                                                  4
        adequately supported by specific references to the record on appeal.

W. Va. R. App. P. 10(c)(7). Additionally, in an Administrative Order entered December 10, 2012,
Re: Filings That Do Not Comply With the Rules of Appellate Procedure, the Court noted that
“[b]riefs that lack citation of authority [or] fail to structure an argument applying applicable law”
are not in compliance with this Court’s rules. Further, “[b]riefs with arguments that do not contain
a citation to legal authority to support the argument presented and do not ‘contain appropriate and
specific citations to the . . . record on appeal . . .’ as required by rule 10(c)(7)” are not in compliance
with this Court’s rules.

        West Virginia Code § 61-2-9(a) provides

        If any person maliciously shoots, stabs, cuts or wounds any person, or by any means
        cause him or her bodily injury with intent to maim, disfigure, disable or kill, he or
        she, except where it is otherwise provided, is guilty of a felony and, upon conviction
        thereof, shall be punished by confinement in a state correctional facility not less
        than two nor more than ten years. If the act is done unlawfully, but not maliciously,
        with the intent aforesaid, the offender is guilty of a felony and, upon conviction
        thereof, shall either be imprisoned in a state correctional facility not less than one
        nor more than five years, or be confined in jail not exceeding twelve months and
        fined not exceeding $500.

         As we have held, “[t]he jury is the trier of the facts and in performing that duty it is the sole
judge as to the weight of the evidence and the credibility of the witnesses.” Syl. Pt. 2, State v.
Martin, 224 W. Va. 577, 687 S.E.2d 360 (2009) (citation omitted). In the instant case, the
postmortem exam of the victim revealed injuries to the victim’s forehead, temples, elbows,
shoulders, nose, and lip. The medical examiner classified them as blunt force injuries suffered
perimortem. In addition, when the victim’s body was dumped on the side of the road, he was
bleeding from his mouth. The jury heard all of the evidence, made its credibility determinations,
and found petitioner guilty of malicious assault based on the evidence presented at
trial. Specifically, Mr. Kirk testified that after the victim was shot and “went down. . . . That’s
when [petitioner] hit him a couple of times.” On cross-examination, Mr. Kirk was confronted by
petitioner’s counsel regarding lies he told during police interviews and admitted to multiple lies
that he claimed he told to protect his friends. However, on redirect examination, Mr. Kirk
confirmed that when he said that he saw petitioner strike the victim, he was telling the truth. Dr.
Kubiczek testified that the victim’s face had bruises and abrasions, describing them as blunt force
injuries caused by blunt objects, such as a fist or a pavement surface. He specifically testified that
the injuries were inflicted around the time of the victim’s death. Based on the record before this
Court, including the witness testimony, we find that petitioner failed to meet the heavy burden
needed to establish that the evidence presented to the jury was insufficient to support his
conviction.

        Petitioner next asserts that the circuit court incorrectly viewed the evidence when it denied
his motion for judgment of acquittal. In his two-paragraph argument as to this alleged error,
petitioner contends that the State’s evidence regarding petitioner’s physical contact with the victim
was very limited, and the court did not allow argument on the motion for judgment of acquittal at

                                                    5
the close of the State’s case. Petitioner asserts that the circuit court’s conclusion was an erroneous
abrogation of its duty to ensure that petitioner received a fair trial, as the court should have heard
from counsel and closely examined the nature and extent of the evidence as to the elements of
malicious wounding. He argues that failing to do so deprived him of an appropriate factual and
legal review of the evidence as a matter of law.

         However, in addition to failing to set forth the applicable standard of review, petitioner
fails to cite a single case in support of this assignment of error, continuing to fail to comply with
Rule 10(c)(7) of the West Virginia Rules of Appellate Procedure. This Court reviews a trial court’s
order denying a motion for judgment of acquittal de novo. See State v. LaRock, 196 W. Va. 294,
304, 470 S.E.2d 613, 623 (1996) (“The trial court’s disposition of a motion for judgment of
acquittal is subject to our de novo review; therefore, this Court, like the trial court, must scrutinize
the evidence in the light most compatible with the verdict, resolve all credibility disputes in the
verdict’s favor, and then reach a judgment about whether a rational jury could find guilt beyond a
reasonable doubt.”). When viewing the evidence in the light most compatible with petitioner’s
conviction for malicious assault and, as we did above, resolving credibility determinations in favor
of that verdict, we find that a rational jury could find guilt beyond a reasonable doubt, particularly
in light of petitioner’s failure to point this Court to any supporting authority.

        Finally, petitioner asserts that the circuit court erred by denying his motion for a new trial
because “the evidence preponderat[ed] heavily against this conviction.” In addition to reiterating
his arguments regarding the insufficiency of the evidence, petitioner restates his arguments
regarding the alleged lack of physical impact upon the victim from his purported contact with the
victim. He contends that the circuit court’s manner of considering and ruling on these issues
ignores the factual inadequacies of the evidence as it relates to the elements of malicious wounding,
in addition to depriving him of a substantive review of the issues.

         At the outset, we note that petitioner again fails to comply with Rule 10(c)(7) of the West
Virginia Rules of Civil Procedure in addressing this issue. He completely fails to cite to the record
in his short argument. In addition, his single citation to legal authority is a 1909 case, which
provides that “[c]ourts should be slow to disturb the verdicts of juries depending solely on
evidence. But in the present case there appears to be an entire lack of evidence to establish guilt.”
State v. White, 66 W. Va. 45, 66 S.E. 20 (1909). This remains true, but this case is not supportive
of petitioner’s argument due to the evidence supporting petitioner’s conviction. Thus, we find that
the circuit court did not abuse its discretion in denying petitioner’s motion for a new trial. For these
reasons, we affirm petitioner’s convictions, the denial of petitioner’s motions for judgment of
acquittal, and petitioner’s motion for a new trial.

                                                                                             Affirmed.

ISSUED: March 23, 2022

CONCURRED IN BY:

Chief Justice John A. Hutchison
Justice Elizabeth D. Walker

                                                   6
Justice Tim Armstead
Justice William R. Wooton
Justice Alan D. Moats sitting by temporary assignment




                                              7